DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 53 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 44 recites the limitation “the pouch composition comprises water and water-insoluble fiber in a weight ratio of no more than 3.0.”  The single number 3.0 is not in the form of a ratio, which compares two quantities.  It is therefore not clear if the intended ratio is the ratio of water:water-insoluble fiber of 3.0:1, of water-insoluble fiber:water of 3.0:1 or if some other ratio is intended.
Claim 53 recites the limitation “at least 15% by weight of the free base nicotine” but fails to recite whether the percentage is based on the weight of the pouch composition, the original weight of the nicotine in the pouch composition, or some other basis.


International Search Report
Goode Jr (US 2016/0165953), SWEDISH MATCH NORTH EUROPE (WO 2018/197454 A1), SWEDISH MATCH NORTH EUROPE (NO 20170683 A1), REEMTSMA CIGARETTENFABRIKEN (EP 3491940 A1) and Satoshi Matsuura et al (US 2008/0233317) were cited as  “X” and/or “Y” references in the International Search Report for International Applications PCT/DK2020/050159, PCT/DK2020/050160, PCT/DK2020/050162 and PCT/DK2020/050163, to which the instant application is related even though priority is not1 claimed.
WO 2018/197454 A1 is used in the rejections herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 18, 22-23, 39, 41-42, 44, 46, 49, 53, 66, 73, 83 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2018/197454 A1) to SWEDISH MATCH NORTH EUROPE AB, hereinafter referred to as SWEDISH, which was cited in an Information Disclosure Statement filed 10/19/2020; and further with the evidence of Ek et al (US 2005/0053665).
Claims 1, 4 and18: SWEDISH discloses a flavored, moist oral pouched nicotine product comprising a moist filling material (nicotine pouch composition), the moist filling material comprising a particulate non-tobacco material, a flavoring agent, a nicotine source, a pH adjusting agent and a triglyceride (Abs, p 1, lines 5-7; p 3, line 29 to p 4, line 3), which are homogeneously mixed together to provide a uniform mixture in some embodiments (p 9, line 31 to p 10, line 4).  The moist filling material has a moisture 
SWEDISH does not specifically disclose a free base nicotine.  However, since the product is an oral product, including the nicotine in free base form would have been obvious to one of ordinary skill in the art as the form predominantly absorbed through the oral mucosa (see Ek et al, [0121] for evidence).  
Claim 22: SWEDISH discloses that the pH regulating agent is in particular potassium hydroxide, which is a basic pH regulating agent (p 12, line 22). 
Claims 39, 41, 42 and 94: SWEDISH discloses that the moist filling material comprises a particulate non-tobacco material, preferably water-insoluble, in an amount from about 30% to about 80% or from about 30% to about 50% by weight of the total weight of the moist filling material (p 10, lines 5-10).  The disclosed range of from about 30% to about 50% by weight lies almost entirely within the claimed range. 
The particulate non-tobacco material comprises water-insoluble fibers selected from wheat fibers, oat fibers, pea fibers, maize fibers, barley fibers, rye fibers, sugar beet fibers, potato fibers, cellulose fibers, apple fibers, cocoa fibers, powdered cellulose, bamboo fibers, etc. and combinations thereof (p 10, lines 12-19).
Claim 44: SWEDISH does not disclose the water binding capacity of the water-insoluble fiber.  However, the species of water-insoluble fibers of SWEDISH significantly overlay the claimed species and will exhibit the claimed water binding capacity or, at least, obtaining the claimed water binding capacity would have been obvious to one of 
Claim 46: The disclosed amounts of moisture (water) (from about 10% to about 60%) and water-insoluble fibers (from about 30% to about 80%) embodies ratios of water:water-insoluble fibers in the claimed range or, at least, obtaining a ratio in the claimed would have been obvious from the disclosure of SWEDISH with a reasonable expectation of success in forming a suitable oral composition.
Claim 49: The disclosed water content (from about 10% to about 60%, or from about 20% to about 60% by weight of the total weight of the moist filling material) significantly overlays or lies within the claimed range or, at least, obtaining a claimed water content would have been obvious from the disclosure of SWEDISH with a reasonable expectation of success in forming a suitable oral composition.
Claim 53: SWEDISH does not disclose the amount of release of free base nicotine in 120 seconds.  However, the pouch composition of SWEDISH significantly overlay the claimed composition and will exhibit the claimed water binding capacity or, at least, obtaining the claimed nicotine release would have been obvious to one of ordinary skill in the art because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 
Claim 66: SWEDISH discloses that the amount of nicotine salt in one pouched product (per pouch) is within the range of 0.1 to 20 mg, such as about 0.5 mg, about 1.0, about 1.5, about 2.0, about 2.5, about 3.0, about 3.5, about 4.0, about 4.5, about 5.0, about 6.0, about 7.0, about 8.0, about 9.0, about 10, about 12, about 14, about 16, about 18 or about 20 mg of nicotine, calculated as nicotine base (p 11, lines 9-13).
Claim 73: SWEDISH does not require tobacco, tobacco fibers or fibers derived from tobacco to be included in the pouch composition.
Claim 83: SWEDISH discloses an oral nicotine pouch product comprising a pouch and an amount of moist filling material according to the invention (p 3, line 29 to p 4, line 3).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SWEDISH, as used in the rejection of Claim 1, and further in view of Andersen (US 2013/0108558).
Claim 5: SWEDISH does not disclose the ratio of free base nicotine to ion exchange resin.  However, Andersen teaches that incorporating nicotine in pure form into a nicotine delivery product has been problematic because nicotine is relatively volatile and the resulting nicotine delivery products are not always stable, losing nicotine over time [0005].  Andersen discloses forming a nicotine-cation exchange resin using a ratio of nicotine in its free base form to cationic exchange resin 1:10 to 1:1 ([0011]-
Claim 13: Andersen discloses mixing the nicotine and cation exchange resin and water [0012].

Claims 7-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SWEDISH, as used in the rejection of Claim 1, and further in view of Axelsson et al (US 9402809) with the evidence of Gao et al (US 2015/0020818).
SWEDISH discloses that the oral nicotine pouch product contains flavoring agents (Abs, p 1, lines 5-7; p 3, line 29 to p 4, line 3), but does not disclose that the product comprises a water-soluble composition, or that the composition comprises a sugar alcohol or a humectant. 
Axelsson et al discloses an oral product, such as a pouched product that includes cellulose fibers and a composition comprising nicotine (Abs; col 2, lines 12-17 and 61-64; col 4, lines 29-46), which is in some embodiments nicotine with ion exchange resin including polacrilex (col 6, lines 29-32).  Axelsson et al discloses that the product further comprises pH adjusting agents, flavorings, texture improving agents, etc. (col 3, lines 1-8). Sweeteners and texture improving agents are added In order to improve sensory properties and comprise sugar alcohols, such as xylitol, sorbitol, mannitol and isomalt (col 8, lines 25-30).  Sweeteners are included in an amount from 
It would have been obvious to one of ordinary skill in the art to include claimed sweeteners (water-soluble composition) to the composition of SWEDISH in view of Axelsson et al to improve the sensory properties of the product.
Regarding Claim 23, sorbitol, xylitol, mannitol and isomalt are also humectants known in the art for oral nicotine delivery products (see Gao et al, [0022] for evidence).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 10, 39, 42, 53 and 94 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5, 10, 12, 29 and 35 of copending Application No. 16/894143 (reference application). Although the claims the claims of the patent recite the limitations of the instant claims, although in different combinations, and it would have been obvious to one of ordinary skill in the art to combine the limitations of the claims of the patent to obtain the limitations as currently claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boden (US 2020/0297024) discloses other oral nicotine delivery products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748